Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdel-Malek (U.S. Pub. No. 2002/0194915).
Regarding Claim 1, Abdel-Malek teaches a rotating machine abnormality detection device (Fig. 1) comprising: a non-contact acoustic emission sensor (sensor 13) arranged at a position spaced away by a predetermined distance (paragraph [0011], non-contact detection of ultrasound emanating from vehicle via sensors that are proximal to the vehicle) from a measurement target (equipment component, or assembly, 12) acting as a rotating member or a measurement target rotatably supporting the rotating member (paragraphs [0003] and [0011], machinery that is being monitored includes rotating elements), the non-contact acoustic emission sensor being configured to detect acoustic emission that occurs during rotation of the measurement target or the rotating member supported by the measurement target and propagates in an atmosphere (paragraph [0019], the sensor generates a signal indicative of ultrasound output of the assembly); an analyzer (processor 14, database 15, and processing means 16) configured to perform time-frequency analysis on a detection signal of the non-contact acoustic emission sensor (paragraph [0007], spectral data with respect to time and/or frequency); and a diagnoser (processor 14, database 15, and processing means 16) configured to detect occurrence of a rotation abnormality when a frequency component equal to or larger than a predetermined threshold value is present in a predetermined frequency band, based on an analysis result of the analyzer (paragraphs [0010] and [0022]-[0025], insipient failure detected based on threshold).  
Regarding Claim 3, Abdel-Malik teaches everything that is claimed above with respect to Claim 1.  Abdel Malik further teaches wherein the predetermined frequency band is a 50 kHz band (paragraph [0025], 50kHz is within recited range).  
Regarding Claim 4, Abdel-Malik teaches a rotating machine abnormality detection method that is performed by a rotating machine abnormality detection device (Fig. 1) that includes a non-contact acoustic emission sensor (sensor 13), arranged at a position spaced away by a predetermined distance (paragraph [0011], non-contact detection of ultrasound emanating from vehicle via sensors that are proximal to the vehicle) from a measurement target (equipment component 12) acting as a rotating member or a measurement target rotatably supporting the rotating member (paragraphs [0003] and [0011], machinery that is being monitored includes rotating elements), configured to detect acoustic emission that occurs during rotation of the measurement target or the rotating member supported by the measurement target and propagates in an atmosphere (paragraph [0019], the sensor generates a signal indicative of ultrasound output of the assembly), the rotating machine abnormality detection method comprising: performing time-frequency analysis on a detection signal of the non-contact acoustic emission sensor (paragraph [0007], spectral data with respect to time and/or frequency); and determining whether or not a frequency component equal to or larger than a predetermined threshold value is present in a predetermined frequency band based on a result of the time-frequency analysis, and when the frequency component equal to or larger than the predetermined threshold value is present, detecting occurrence of a rotation abnormality (paragraphs [0010] and [0022]-[0025], insipient failure detected based on threshold).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Malik in view of Widl (U.S. Pub. No. 2018/0202577).
Regarding Claim 2, Abdel-Malik teaches everything that is claimed above with respect to Claim 1.  Abdel Malik does not specifically teach that the non-contact acoustic emission sensor is configured as a laser microphone using a principle of a Fabry-Perot interferometer.  However, Widl teaches using a microphone including a Fabry-Perot interferometer to monitor acoustic emissions and detect wear damages in a process engineering plant in paragraph [0022].  It would have been obvious to one skilled in the art at the time of the invention to use the microphone taught in Widl as the sensor of Abdel Malik, in order to achieve meaningful spatial resolution of the sound field (see Widl, paragraph [0022]).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
	Kishi (U.S. Pub. No. 2019/0178705) teaches detection of abnormalities in a rotor based on frequency spectrum analysis of a sound signal from the rotor (see Abstract).
	Kanchana (WO202118228A1) teaches use of acoustic emissions to detect deterioration of a rotating part (see Abstract).	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863           


/NATALIE HULS/Primary Examiner, Art Unit 2863